Tom Glaze, Justice, dissenting. In his petition for rehearing, ce, cites Ark. Code Ann. § 9-28-206 (Repl. 2002), which provides that a juvenile may be committed to the Division of Youth Services “for an indeterminate period not to exceed the twenty-first birthday of the juvenile.” In our opinion, the court relied on Ark. Code Ann. § 9-27-331(a)(1), which provides “[A] commitment to [DYS] ... is for an indeterminate period not to exceed the eighteenth birthday of a juvenile except as otherwise provided by law.” Based on § 9-27-331(a)(l), we concluded that, because M.M. is now past his eighteenth birthday, any issue regarding his commitment to DYS is moot. Relying on the language in § 9-28-206, M.M. argues that he presently remains in custody, therefore, the issue of his commitment is not moot. It appears the foregoing statutes may be in conflict, and § 9-27-331 (a)(1) may be repealed by implication, since § 9-28-206 is the later enactment. However, as the State points out, even if § 9-28-206 is the controlling law, M.M. has shown no prejudice resulting from the court’s disposition of M.M.’s case because of the seriousness of the offense of rape, a Class Y felony, and the trial judge’s comments that he was not inclined to recommend M.M. be placed in a community-based program.  While this court need not address whether the above statutes are in conflict or which one may be controlling, we do uggest to the General Assembly that it may wish to clarify this apparent conflict so as to resolve the issue. We otherwise conclude that M.M.’s petition for rehearing is denied.